Affirm and Opinion Filed September 12, 2022




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-00191-CV

THOMAS REDWINE, AS TRUSTEE OF THE MARTHA T. LATTIMORE
   LIVING TRUST, AND INTERVENOR, ST. LUKE’S EPISCOPAL
           CHURCH OF DENISON, TEXAS, Appellants
                            V.
STORMY LATTIMORE CANSLER, INDIVIDUALLY AND AS TRUSTEE
   OF THE 2014 MARTHA T. LATTIMORE LIVING TRUST; JOHN
  VICTOR LATTIMORE, JR.; RICHARD CANSLER; NORTHWEST
 HOLDINGS CREEKMORE, LLC; AMERICAN BANK OF TEXAS; AND
    RAYMOND JAMES FINANCIAL SERVICES, INC., Appellees

               On Appeal from the 397th Judicial District Court
                           Grayson County, Texas
                    Trial Court Cause No. CV-15-1547

                        MEMORANDUM OPINION
               Before Justices Schenck, Molberg, and Pedersen, III
                        Opinion by Justice Pedersen, III
      Appellants Thomas Redwine, as Trustee of the Martha T. Lattimore Living

Trust (Redwine), and St. Luke’s Episcopal Church of Denison, Texas (St. Luke’s)

challenge two orders of the trial court signed January 11, 2021: the Order Denying

Intervenor St. Luke’s Episcopal Church’s Request for Declaratory Relief, and the

Order Granting Defendant Stormy Cansler’s Second Amended Motion to Enforce
Mediated Compromise Settlement Agreement and Dismiss Case. In a single

appellate issue, Redwine and St. Luke’s argue that the trial court denied them due

process by deciding a breach of contract issue on submission without a summary

judgment proceeding or trial. We affirm the trial court’s orders.

                                            Background

        This dispute originated following the death of Martha Lattimore (Lattimore)

in August 2015, when it was learned that she had identified the same property as the

corpus of two trusts with different beneficiaries. In May 2014, Lattimore executed

one trust, naming Redwine trustee and naming St. Luke’s the sole residuary

beneficiary. In August 2014, however, Lattimore executed another trust, identifying

substantially the same corpus, but this time naming her daughter, appellee Stormy

Lattimore Cansler (Cansler), trustee and naming Cansler and her brother, appellee

Victor Lattimore, Jr., the residual beneficiaries.

                             The Mediated Settlement Agreement

        The parties signed a Mediated Settlement Agreement (the MSA) in February

2016.1 Along with conflicting trusts, Lattimore had also executed more than one

will. In the MSA, the parties agreed on which will and which trust—as modified by

the MSA—would be operative. The parties agreed to dismiss their will contest, a

guardianship proceeding, and this case, which the MSA called the Trust Case. The


    1
       The MSA is confidential and is filed under seal in this Court. We identify only the terms necessary
to resolve the issues before us.
                                                  –2–
MSA intended only “proceedings necessary to complete and enforce the terms and

provisions of [the MSA]” to continue. Appellees’ counsel notified this trial court

that the parties had settled, that the court would need to terminate the trust in the

future, that “as a result of settlement, no motions for summary judgment would be

filed by any parties,” and that the trustee would continue paying the bills of the trust

as the court had directed and the parties had agreed in the MSA.

      The MSA directed that before any distributions were made from Lattimore’s

estate, the debts and obligations owed by the estate were to be paid, including “[a]ny

and all obligations due and owing to the Internal Revenue Service by Martha

Lattimore, her Estate or her Trust.” The parties’ filings establish that, at the time of

the settlement, all were aware of the existence of a significant federal tax lien. After

all debts were paid, the trust would terminate, and disbursements would be made

according to the terms of the MSA.

      The MSA had enough moving parts that—while certain MSA-related

requirements proceeded—this case sat relatively quietly for some time. In 2018, St.

Luke’s intervened in the suit seeking an accounting from Cansler. (Suit on the May

2014 trust had initially been brought by its trustee, Redwine.) And in 2020, there are

signs of discovery issues in the record.

                          The Motions to Enforce the MSA

      On April 27, 2020, St. Luke’s filed its Plea in Intervention, Motion to Compel

Accounting and Motion to Enforce Settlement Agreement, or, in the Alternative, to

                                           –3–
Remove Stormy Cansler as Fiduciary. Following its statement of the basis for

intervention and the request for accounting, the motion stated:

       St. Luke’s seeks enforcement of the terms of the [MSA]. Under
       paragraph 3.13 of the [MSA], the parties contemplated that the Martha
       T. Lattimore Living Trust dated August 21, 2014 would be terminated
       prior to [payment of a specific promissory note. The party at issue] has
       paid off the promissory note and the proceeds are currently under the
       complete control of [Cansler]. St. Luke’s requests the Court enter an
       order directing that [St. Luke’s agreed-upon percentage] of the trust
       funds be paid over to St. Luke’s for its control over the funds that it
       received pursuant to the [MSA]. This request is made especially in light
       of the conduct by [Cansler’s] refusal and failure to produce an
       accounting. In the alternative, St. Luke’s requests that the Court enter
       its order directing [Cansler] to turn over one-hundred percent (100%)
       of the trust funds to a fiduciary beyond the control of [Cansler].

The motion was heard on June 17, but discussion was limited to discovery matters

already resolved and to the question of whether Cansler had provided a sufficient

response to St. Luke’s requests for an accounting. The trial judge suggested the

attorneys file motions if they had specific requests for dismissal or for discovery and

then file specific responses to any motions filed.2

       Cansler complied with the judge’s suggestion almost immediately, filing her

Amended Motion to Enforce Mediated Compromise Settlement Agreement, Dismiss

Case, and Request for Expedited Hearing. Cansler complained of appellants’ failure

to have this case (and the will contest) dismissed as the MSA required. Cansler asked

the court “to enforce the [MSA], and incorporate the terms of the [MSA] in the



   2
      We note that the hearing was held on the Zoom digital platform. In the summer of 2020, the Covid-
19 pandemic remained at emergency levels across the United States, including Dallas County.
                                                 –4–
court’s final judgment disposing of this case.” Cansler filed a Second Amended

Motion to Enforce that specifically cited and quoted the MSA provisions on which

she relied. This is the motion on which the trial court ruled.

      St. Luke’s filed its Response to Cansler’s Amended Motion to Enforce

Mediated Compromise Settlement Agreement, Dismiss Case, and Request for

Expedited Hearing and St. Luke’s Request for Declaratory Relief.

    St. Luke’s argued against dismissal, relying on (1) the MSA provision calling

      for continued court oversight necessary to complete and enforce terms of the

      MSA, and (2) a letter from Cansler’s counsel outlining post-settlement steps

      that directs the Trust Case be dismissed after tax liability is resolved and the

      trust is terminated.

    St. Luke’s also requested that a constructive trust be imposed on the Estate

      funds being held by Texas Citizens Bank as an acknowledgement that St.

      Luke’s was the beneficial owner of a specific percentage of those funds

      pursuant to the MSA.

    St. Luke’s requested “declaratory relief” based upon its expressed concern

      that the MSA provided no date certain for distribution of its percentage of

      Lattimore’s estate. The response posited that limitations would run on the

      federal tax lien on August 12, 2025. It asked the court to declare that:

             in the event the IRS takes no action to levy on the assets of the
             Martha Lattimore Living Trust on or before August 12, 2025,
             then the [MSA] shall be construed as if the IRS tax lien has been

                                         –5–
              “fully satisfied” and St. Luke’s shall be entitled to a disbursement
              of its [ ] beneficial ownership percentage of the Martha Lattimore
              Living Trust on August 13, 2025.

The Response closed with a prayer that the trial court set for hearing Cansler’s

Second Amended Motion to Enforce, the earlier filed St. Luke’s Motion to Enforce,

and St. Luke’s Request for Declaratory Relief.

    Proceedings on the Motions to Enforce and Request for Declaratory Relief

        On July 23, 2020, the trial court sent a letter to the parties stating in relevant

part:

        The Court intends to consider the [ ] pending issues in this matter by
        submission in the near to immediate future. If there is additional
        information or evidence the parties wish the Court to consider should
        be submitted immediately. However, before doing so, the Court expects
        the parties to mediate by August 31, 2020.

The parties did mediate again, but the mediation was declared an impasse.

        Shortly thereafter, on August 17, counsel for appellants sent a letter to the trial

court stating that “from St. Luke’s perspective, there are two salient questions

concerning the [MSA] that are before the Court on the pending motions of both

parties.” Counsel identified the first issue as “the time of performance,” which he

explained meant “a date certain on which St. Luke’s would be disbursed its

settlement funds.” The letter again addressed appellants’ proposal that the trial court

declare the day after limitations would run on the federal tax lien as that date certain.

The second issue, according to counsel’s letter, was “notice to the financial

institution that is holding the settlement funds” concerning the fact that St. Luke’s

                                            –6–
was a beneficial owner of an agreed-upon percentage of the funds held. This notice

could be provided, counsel urged, by imposition of a constructive trust upon the

Estate’s funds. Counsel’s letter ended with this acknowledgement:

      The Court has placed the parties on notice that it will take up the various
      pending motions under advisement and proposed the parties submit
      whatever additional information we wished for the Court to consider in
      making its rulings on those motions. This writing contains St. Luke’s
      additional information it wishes for the Court to consider in making its
      rulings.

The letter raised no objection to the court’s considering and deciding the pending

motion by submission.

      On September 25, counsel for Cansler responded by letter to the St. Luke’s

submission, stating that—because the parties and court could not be certain when

the tax lien issue would be resolved—no date certain could be inserted in the MSA.

Cansler asserted that she had complied with the MSA and asked the court to enforce

it by dismissing the case.

      On January 4, 2021, the trial court notified the parties by letter that it intended

to grant Cansler’s Second Amended Motion and to deny St. Luke’s Request for

Declaratory Relief “at this time.” The court explained,

      The Court declines to add a time requirement to the negotiated
      settlement agreement. However, if necessary, the Court will entertain
      litigation in the future after limitations run on the IRS Tax Lien, and
      [concerning] the reasonableness of any actions in fulfilling the intent of
      the settlement agreement.
Then, on January 11, the trial court signed its orders from which St. Luke’s and

Redwine appeal. Those orders were limited in nature. In expansive motions and
                                          –7–
letter-briefs, both parties requested further relief, which the trial court denied by

omission in its two orders. The trial court made only two rulings: it refused to imply

a date certain for distribution of funds in the MSA, and it dismissed the case.

      Appellants filed a Motion to Vacate Void Orders, citing cases that address a

party’s withdrawal of consent to a settlement agreement or revoking a settlement

agreement, and challenging the trial court’s resolution of the pending motions by

submission rather than by a summary judgment or trial process. The motion was

overruled by operation of law.

      This appeal followed.

                                     Discussion

      Appellants raise a single appellate issue, asserting that:

      The district court abused its discretion by denying the Appellants due
      process of law afforded by the United States Constitution, Texas
      Constitution and the Texas Rules of Civil Procedure by deciding a
      breach of contract claim by submission: a decision without a summary
      judgment proceeding, bench or jury trial.

                   The Nature of the Trial Court’s Rulings
      At the outset, we reject the underlying premise of this issue, i.e., that the trial

court “decid[ed] a breach of contract claim.” It is undisputed that the parties entered

into a binding agreement when they signed the MSA. But for the court to have a

breach of contract claim before it in this case, at least one of two events must have

occurred before the court dismissed the case: one of the parties pleaded that the

other breached the MSA, or one of the parties revoked the MSA.

                                          –8–
        Our record does not contain a petition, an answer, or a counterclaim that was

added or amended after February 1, 2016, the date of the MSA. No party placed a

breach of MSA claim before the trial court in this case. We will not conclude that

rhetorical challenges to another party’s performance of an agreement—or lack of

performance—in the course of argument or other filings are sufficient to plead a

claim for breach of contract.3 See Pathfinder Oil & Gas, Inc. v. Great W. Drilling,

Ltd., 574 S.W.3d 882, 890 (Tex. 2019) (“Breach of contract requires pleading and

proof that (1) a valid contract exists; (2) the plaintiff performed or tendered

performance as contractually required; (3) the defendant breached the contract by

failing to perform or tender performance as contractually required; and (4) the

plaintiff sustained damages due to the breach.”).

        Moreover, while appellants cite authorities concerning revocation of—or

withdrawing consent to—a settlement agreement, they did neither in this case. A

party may revoke his consent to settle a case any time before the judgment is

rendered. Quintero v. Jim Walter Homes, Inc., 654 S.W.2d 442, 444 (Tex. 1983)

(emphasis added). But here, appellants state in their briefing: “To be perfectly clear,

Appellants do not reject or disaffirm the validity of the Settlement Agreement.” And

at the close of their briefing, appellants make clear the nature of their appellate


    3
       For example, appellants’ opposed dismissal of the Trust Case based on the MSA’s requirement of
proceedings to complete and enforce its terms. This opposition led appellees to charge that appellants were
“in breach” of the MSA, which required dismissal of the Trust Case. But appellees did nothing to advance
this accusation of breach beyond rhetorical flourish. The disagreement was resolved by interpretation of
the MSA, not by institution of a breach of contract suit.
                                                   –9–
argument: “Appellants still do not know when St. Luke’s will be paid the [ ] percent

of approximately [ ] dollars that it was and is willing to accept under the settlement

agreement.” Nothing in the record or briefing before us indicates that appellants ever

intended to revoke the MSA and withdraw their consent to the settlement of the case

that assures them that recovery. Indeed, rather than revoking the MSA, appellants—

like appellees—filed a motion to enforce the MSA.

      Appellants’ complaint lies not with the parties’ settlement of the case, but with

the trial court’s rulings dismissing the Trust Case and denying declaratory relief.

When appellants talk about “withdrawing consent,” that is the “consent” to which

they refer in their briefing:

      Appellees’ trial counsel and the trial court were aware, early on, that
      Appellants did not consent to dismissal of this litigation well before the
      trial court ruled on the Appellees’ motion to enforce the settlement
      agreement by dismissing the case, while ignoring Appellants’ request
      for a declaratory judgment.

Appellants disagreed with the trial court’s rulings, but the record contains no

revocation of the MSA.

      Nevertheless, appellants contend that the nature of the trial court’s January 11

rulings required either summary judgment or trial procedures to be followed. We

disagree because those rulings—rather than resolving a breach of contract claim—

were limited to interpreting the MSA. In fact, appellants do not directly challenge

the substance of either of the court’s rulings; instead they challenge the procedure

employed by the trial court, i.e., they contend that ruling on the motions by

                                        –10–
submission denied them due process. We look at the substance of the rulings,

therefore, only to determine whether they were the type of rulings properly made by

submission.

      (1)     Dismissing the Trust Case

      Appellees’ motion sought dismissal of the Trust Case according to the terms

of the MSA. Paragraph 3.7 of the MSA specifically required Redwine to dismiss this

case. Appellants opposed the dismissal, relying on paragraph 3.17 of the MSA,

which called for the dismissal of all pending litigation “save and except for

proceedings necessary to complete and enforce the terms and provisions of this

[MSA] as a part of the administration of the Estate of Martha Lattimore, Deceased.”

The trial court took both provisions into account, dismissing the case but assuring

the parties that “if necessary, the Court will entertain litigation in the future after

limitations run on the IRS Tax Lien, and [concerning] the reasonableness of any

actions in fulfilling the intent of the [MSA].” Thus, the trial court stood ready “to

complete and enforce the terms and provisions” of the MSA when the time came for

distribution or should any party take some other unreasonable action concerning the

MSA. In the meantime, given that the parties had settled all claims underlying the

Trust Case, the trial court could properly grant appellees’ motion and dismiss the

case based on its interpretation of the MSA.




                                          –11–
      (2)    Declaratory Relief Regarding Date of Distribution

      Appellants’ motion acknowledged that the MSA called for distribution of its

agreed-upon share of the Estate’s assets only after all debts and obligations of the

Estate had been resolved. At the time they filed the motion, the one outstanding

obligation was the IRS tax lien. Appellants briefed the trial court concerning the

statute of limitations for such a lien. They identified August 12, 2025 as the last

possible date the IRS could bring an enforcement action to recover on its lien, and

they asked the court to set the following day, August 13, 2025, as the date certain

for distribution of the Estate’s assets. The trial court could have determined that

August 13, 2025 would comply with the MSA in one circumstance, i.e., if the IRS

did not file an enforcement action and efforts to resolve the lien before that date—

which the MSA has set in motion—were unsuccessful. However, the date would be

in conflict with the MSA if the lien were resolved earlier (which would otherwise

allow St. Luke’s to receive its distribution before August 13, 2025) or if the IRS

actually did institute an enforcement action (which would again require St. Luke’s

to wait for resolution before it could receive its distribution). If it is construing

an agreement to avoid forfeiture, a court may imply terms that can reasonably be

implied, but it may not rewrite the parties’ agreement. See Fischer v. CTMI, L.L.C.,

479 S.W.3d 231, 239 (Tex. 2016). In the end, the trial court could have concluded

that St. Luke’s proposal did not offer a more appropriate time for distribution than

the MSA did.

                                       –12–
      Likewise, the court could have concluded that the lack of a specific date of

performance did not invalidate the MSA for lack of definiteness. “[T]o be

enforceable, a contract must be sufficiently certain to enable the court to determine

the legal obligations of the parties thereto.” Bendalin v. Delgado, 406 S.W.2d 897,

899 (Tex. 1966). The essential terms for a settlement agreement are the amount of

compensation and the liability to be released. Disney v. Gollan, 233 S.W.3d 591,

595 (Tex. App.—Dallas 2007, no pet.) (citing Padilla v. LaFrance, 907 S.W.2d 454,

460–61 (Tex. 1995)). Appellants do not contend that either of those terms of the

MSA is indefinite. And the trial court’s January 4, 2021 letter to the parties

establishes that the trial court understood when distributions were to be made. Thus,

the court could decide that the MSA, without clarification, was sufficiently definite

to determine the legal obligations of the parties, and it could deny appellants’

motion. See Bendalin, 406 S.W.2d at 899.

      The issues decided by the trial court were matters of contract interpretation,

which—at its heart—is a legal issue. Interpretation of an unambiguous contract is

an issue of law for the court. SAS Inst., Inc. v. Breitenfeld, 167 S.W.3d 840, 841

(Tex. 2005). Thus, these decisions were properly before the trial court and were

appropriate for decision by submission.

      We conclude that the trial court did not decide a breach of contract issue,

because no such issue was before it: no party pleaded a breach of the MSA, and no



                                        –13–
party revoked the MSA. Instead, the parties raised legal issues of interpretation of

the MSA. The trial court did not err in deciding those issues by submission.

                                       Due Process

       Appellants’ single issue contends that they were denied due process when the

trial court made its rulings by submission. “Due process at a minimum requires

notice and an opportunity to be heard at a meaningful time and in a meaningful

manner.” Roper v. Jolliffe, 493 S.W.3d 624, 636 (Tex. App.—Dallas 2015, pet.

denied) (citing Mathews v. Eldridge, 424 U.S. 319, 333 (1976)).

       It is undisputed that all parties had notice of the trial court’s intention to decide

the motions to dismiss and for declaratory relief by submission. On July 23, 2020,

the trial court sent a letter to trial counsel stating:

       The Court intends to consider the other pending issues in this matter by
       submission in the near to immediate future. If there is additional
       information or evidence the parties wish the Court to consider should
       be submitted immediately. However, before doing so, the Court expects
       the parties to mediate by August 31, 2020.

The parties did mediate again, and both parties submitted letter briefs to the trial

court making reference to this letter. Thus, notice was acknowledged by both parties.

       The trial court did not hold an in-person hearing on these motions, but

appellants have not cited us to authority requiring such a hearing. The parties had a

meaningful opportunity to be heard: their arguments and evidence were invited by

the trial court, and both parties submitted letter briefs in response to the invitation.

Nothing in the record suggests that either party had evidence that was not offered

                                            –14–
and considered in that process.4 And, importantly, St. Luke’s assured the trial court

in its submission that its concern about a date certain for performance “is an issue

that requires no court hearing.” Instead, St. Luke’s wrote, “The question of time of

performance for the disbursement simply requires the Court to review the four

corners of the settlement agreement to see if it can glean the intent of the parties as

to when they intended the disbursement date to be.” Appellants have likewise

assured this Court in their briefing that no hearing was necessary.

        We have concluded that the issues decided by the trial court were matters of

contract interpretation. See SAS Inst., Inc., 167 S.W.3d at 841. Thus, after the parties

were given notice and a meaningful opportunity to be heard on the issues, the

decisions were properly before the trial court and were appropriate for decision by

submission. We conclude appellants were not denied due process in the court’s

handling of these motions.

        We overrule appellants’ single issue.

                                               Conclusion

        We affirm the trial court’s January 11, 2021 Order Denying Intervenor St.

Luke’s Episcopal Church’s Request for Declaratory Relief and Order Granting



    4
        St. Luke’s requested an evidentiary hearing after the parties had submitted their letter briefs. But it
indicated the request was solely to make a formal offer of the same evidence it had offered by letter. The
trial court did not require such a formal offer; nor do we under these circumstances.
    We note again the fact that these events were taking place at the height of a pandemic, during which
courts were discouraged by the Texas Supreme Court from engaging in any conduct that could pose a
danger of infection to the court, its staff, or the litigants.
                                                    –15–
Defendant Stormy Cansler’s Second Amended Motion to Enforce Mediated

Compromise Settlement Agreement and Dismiss Case.




210191f.p05                          /Bill Pedersen, III//
                                     BILL PEDERSEN, III
                                     JUSTICE




                                   –16–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

THOMAS REDWINE, AS                          On Appeal from the 397th Judicial
TRUSTEE OF THE MARTHA T.                    District Court, Grayson County,
LATTIMORE LIVING TRUST,                     Texas
AND INTERVENOR, ST. LUKE’S                  Trial Court Cause No. CV-15-1547.
EPISCOPAL CHURCH OF                         Opinion delivered by Justice
DENISON, TEXAS, Appellants                  Pedersen, III. Justices Schenck and
                                            Molberg participating.
No. 05-21-00191-CV         V.

STORMY LATTIMORE
CANSLER, INDIVIDUALLY AND
AS TRUSTEE OF THE 2014
MARTHA T. LATTIMORE LIVING
TRUST; JOHN VICTOR
LATTIMORE, JR., RICHARD
CANSLER; NORTHWEST
HOLDINGS CREEKMORE, LLC;
AMERICAN BANK OF TEXAS;
AND RAYMOND JAMES
FINANCIAL SERVICES, INC.,
Appellees

      In accordance with this Court’s opinion of this date, the trial court’s
January 11, 2021 Order Denying Intervenor St. Luke’s Episcopal Church’s
Request for Declaratory Relief and January 11, 2021 Order Granting Defendant
Stormy Cansler’s Second Amended Motion to Enforce Mediated Compromise
Settlement Agreement and Dismiss Case are AFFIRMED.

      It is ORDERED that appellees Stormy Lattimore Cansler, Individually and
as Trustee of the 2014 Martha T. Lattimore Living Trust; John Victor Lattimore,

                                     –17–
Jr., Richard Cansler; Northwest Holdings Creekmore, LLC; American Bank of
Texas; and Raymond James Financial Services, Inc., recover their costs of this
appeal from appellants Thomas Redwine, as Trustee of the Martha T. Lattimore
Living Trust, and Intervenor, St. Luke’s Episcopal Church of Denison, Texas.


Judgment entered this 12th day of September, 2022.




                                      –18–